Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Dennis D. Leber, SAMPLE ALLOCATION FOR MULTIPLE ATTRIBUTE SELECTION PROBLEMS, ©2014 IEEE, 11 pages describes making a multiple attribute selection decision, a decision-maker may collect information to estimate the value of each attribute for each alternative. In this work, we consider a fixed experimental sample budget and address the problem of how best to allocate this budget across three attributes when the attribute value estimates have a normally distributed measurement error. We illustrate that the allocation choice impacts the decision-maker’s ability to select the true best alternative. Through a simulation study we evaluate the performance of a common allocation approach 

	Xinghui Dong, Defect Detection and Classification by Training a Generic Convolutional Neural Network Encoder, IEEE TRANSACTIONS ON SIGNAL PROCESSING, VOL. 68, 2020, 15 pages describes method for locating and classifying abnormalities using Convolutional Neural Networks (CNNs). A particular problem is that it is often difficult to get large numbers of examples of images of defects, making training a classifier challenging. To address this problem we generate large numbers of synthetic images by combining real defects with different backgrounds. These images are used to train a U-Net style network to perform defect detection at the pixel level. We also demonstrate that the encoder of the network produces features which can be applied to the defect classification task at the image level. Both the defect detection and classification modules are tested on multiple small data sets. Our results show that these
modules are able to fulfil the industrial component inspection task at the pixel level (locating defect regions) and image level (identifying if an image contains a defect).

Fred S. Azar, Multiattribute Decision-Making: Use of Three Scoring Methods to

are Magnetic Resonance Imaging (MRI), Mammography, Ultrasonography, and Nuclear Medicine. The three different multiattribute scoring methods are the Simple Additive Weighting method (SAW), the Weighted Product Method (WPM), and the Technique for Order Preference by Similarity to Ideal Solution (TOPSIS).
The three methods are described in detail, and then used to rank the four imaging techniques. The results are analyzed and the validity and robustness of the methods are tested using postevaluation analysis.



Soubarna Banik, Multi-label Object Attribute Classification using a Convolutional Neural Network, Nov 10, 2018, 10 pages describes the problem of attribute classification has attracted substantial interest within the computer vision
community. Attributes can be viewed as descriptive properties of objects . Different types of object attributes have been explored in research: low-level visual adjectives (such as color, shape) , inherent object characteristic
(such as material) or high-level object components (such as has-tail, wears-sunglasses) . Recognizing object attributes has useful applications. Objects, 
known objects, the additional attribute information can help in further reducing the search space. Only attributes which can be described using words, i.e., semantic attributes , are considered in this work. Traditional approaches use handcrafted features for low-level attribute classification. In a few recent approaches, learned features are used instead of fixed handcrafted features . However, the types of attributes learned are limited to complex high-level attributes like human attributes (gender, dress type, facial expression, wears-hat) or object-part attributes (wheel, side-mirror, window). These attributes are very specific to certain objects and are not universally applicable. Learning generic low-level attributes like color, shape, pattern, and texture can be beneficial as they can describe a wide range of objects. For this paper, we consider learning low-level object attributes.

Drawing
2.	The drawings are objected to under 37 CFR  § 1.83(a) because they fail to clearly show significant features of the subject matter specified in the claims.  See MPEP § 608.02(d).  At a minimum, representation of the following features should be added to the drawings to show the claimed invention as a whole:
a.	select the subset of attributes as attributes having highest difference between the first distribution and the second distribution (claim 1)
b.	selecting by the processor the subset of attributes as attributes having highest difference between the first distribution and the second distribution; (claim 5).  
c. selecting by the processor the subset of attributes as attributes having highest difference between the first distribution and the second distribution (claim 9)
Allowable Subject Matter
3.	Claims 1-9 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 7 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of the a system capable of classifying defects in a specimen into a plurality of classes, the 
apply the second density estimation function to each defect of the second plurality to obtain a second score; determining a combined score of the first score and the second score; and indicate as a defect of a potentially new type a defect from the second plurality when the first score is lower than the first threshold, or the combined score exceeds the second threshold. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Claims 2-4 are allowed due to their dependency on claim 1.

Regarding claim 5:
The primary reason for the allowance of claim 5 is the inclusion of a method of classifying a plurality of defects using a processor operatively connected to a memory, the method comprising: applying by the processor the second density estimation function to each defect of the second plurality to obtain a second score; determining by the processor a combined score of the first score and the second score; and indicating as a defect of a potentially new type a defect from the second plurality when the first score is lower than the first threshold or the 


Claims 6-8 are allowed due to their dependency on claim 5.

Regarding claim 9:
The primary reason for the allowance of claim 9 is the inclusion of a non-transitory computer readable medium comprising instructions that, when executed by a computer, cause the computer to perform a method of automated classifying defects in a specimen into a plurality of classes, the method comprising: applying by the processor the second density estimation function to each defect of the second plurality to obtain a second score; determining by the processor a combined score of the first score and the second score; and indicating as a defect of a potentially new type a defect from the second plurality when the first score is lower than the first threshold or the combined score exceeds the second threshold. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.



Conclusion
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1 .111(b) and MPEP 707.07(a).
 
MPEP 714.14 state:  Under the decision in Ex parte Quayle, 25 USPQ 74, 1935 C.D. 11; 453 OG 213 (Comm’r Pat. 1935), after all claims in an application have been allowed the prosecution of the application on the merits is closed even though there may be outstanding formal objections which preclude fully closing the prosecution. Amendments touching the merits are treated in a manner similar to amendments after final rejection, though the prosecution may be continued as to the formal matters. See MPEP § 714.12 and § 714.13. See MPEP § 714.20 for amendments entered in part. See MPEP § 607 for additional fee requirements. See MPEP § 714 for non-compliant amendments. 
MPEP 714.20 (C): In an application in which prosecution on the merits is closed, i.e., after the issuance of an Ex Parte Quayle action, where an amendment is presented curing the noted formal defect and adding one or more claims some or all of which are in the opinion of the examiner not patentable, or will require a 
Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Technology Center 2800 
March 22, 2021